Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF TAX-EXEMPT BOND FUND (a series of the TIAA-CREF Funds) SUPPLEMENT NO. 1 Dated May 23, 2011 to the February 1, 2011 Prospectus Peter Scola, a member of the Tax-Exempt Bond Funds portfolio management team, is retiring. Therefore, references to him should be removed from pages 8 and 16 of the Prospectus. In addition, the role of Barnet Sherman as a member of the Funds portfolio management team has changed from Fixed-Income Credit Research to Fixed-Income Security Selection-Research, which should be reflected on page 16 of the
